Citation Nr: 0947818	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected left 
foot and right ankle disabilities.  

2.  Entitlement to a disability rating in excess of 20 
percent for a service connected right ankle disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for a service connected left foot disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

Since the case has been certified for appeal, the Veteran has 
submitted additional evidence, but has waived RO review.  


FINDINGS OF FACT

1.  The Veteran's low back disability is aggravated by the 
Veteran's foot and ankle disabilities.  

2.  The Veteran does not suffer from ankylosis of the right 
ankle.

3.  The Veteran does not suffer from flatfoot, claw foot, or 
malunion or non-union of the tarsal or metatarsal bones, but 
his foot disability is best described as moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have been met.  38 U.S.C.A.  §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).  

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for service connected right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5271 (2009).

3.  The criteria for entitlement to a disability rating of 20 
percent for service connected left foot disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran is seeking service connection for a low back 
disability, which he asserts has been aggravated by his 
service connected right ankle and left foot disabilities.  

Service treatment records note a complaint in April 1971 of 
muscle soreness in the lower back and low back pain of 
approximately one month duration; however, the examination 
was negative and there is no other evidence of a low back 
injury or problems.  The Veteran's December 1971separation 
examination indicates the Veteran's spine and back were 
normal.

According to a May 2007 independent medical evaluation 
report, in September 2002, the Veteran suffered a 
lumbrosacral strain at work.  An MRI of his lumbar spine 
showed degenerative changes, a minimally bulged annalus at 
L5-S1, and a small disc herniation at T12-L1.  

In October 2003, the Veteran sought emergency treatment at a 
VA hospital after he tripped, injuring both his right ankle 
and his back.  

MRIs taken in April 2007 by Dr. J.C. showed degenerative disc 
disease of the lumbar spine, as well as disc herniation.  

In October 2007, the Veteran was afforded a VA examination of 
his low back.  The Veteran reported that he first developed 
low back pain while working for the United States Postal 
Service because he was doing heavy lifting.  His condition 
improved considerably with physical therapy, but he reported 
that after he tripped getting out of a car, injuring both his 
right ankle and his back, he has experiencing worsening pain.  
The examiner diagnosed the Veteran with lumbar strain and 
degenerative disc disease.  He concluded it is less likely 
than not that the Veteran's low back disability is secondary 
to the Veteran's service connected right ankle disability 
because there is no evidence of right ankle instability on 
previous VA examinations that would explain the aggravation 
of the Veteran's low back disability.  He stated that even if 
the Veteran had re-injured his back in 2003 after spraining 
his right ankle, it should be a transitory condition that 
resolves with proper treatment, providing evidence against 
this claim.   

In May 2008, Dr. C.G. performed another independent medical 
evaluation.  He reviewed the Veteran's medical history, 
examined the Veteran, and concluded that the Veteran's left 
foot and right ankle disabilities have caused him "to assume 
poor posture which fosters/aggravates back pain."  

Thus, there is medical opinion evidence both for and against 
a finding that the Veteran's low back disability has been 
aggravated by his service connected disabilities.  Both 
medical professionals appear well qualified, have both 
reviewed the Veteran's medical history, and have both 
provided logical rationale for their opinions.  However, 
while the VA examiner does note that the Veteran has an 
antalgic gait, he does not address the issue of whether this 
altered gait might aggravate the Veteran's low back 
disability.  Since Dr. C.G.'s finding is uncontradicted by 
any evidence of record, the Board finds that entitlement to 
service connection for a low back disability must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  The nature and extent of 
the aggravation is not at issue before the Board at this 
time.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Here, the Veteran is seeking increased ratings for his 
service connected right ankle and left foot disabilities.  

Right Ankle

The Veteran's right ankle is currently assigned a 20 percent 
disability rating under Diagnostic Code 5271, which rates 
limitation of motion of the ankle.  A 20 percent disability 
rating is the maximum disability rating allowed under this 
diagnostic code.  Accordingly, the Board has considered 
whether the Veteran could be assigned a higher disability 
rating under another diagnostic code for rating ankle 
disabilities.  However, Diagnostic Codes 5272, 5273, and 5274 
also have a maximum disability rating of 20 percent.  

The only diagnostic code under which the Veteran could 
potentially be assigned a higher disability rating for his 
service connected right ankle disability is Diagnostic Code 
5270, which rates ankylosis of the ankle.  As there is no 
evidence of record that the Veteran currently suffers from 
ankylosis of the ankle, he cannot be rated under Diagnostic 
Code 5270.

Additionally, the Board has considered a disability rating 
under Diagnostic Code 5003, which rates degenerative 
arthritis.  However, the maximum disability rating the 
Veteran could be assigned under this diagnostic code is 20 
percent.  

For the reasons discussed above, entitlement to a disability 
rating in excess of 20 percent for the Veteran's service 
connected right ankle disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Left Foot

The Veteran's left foot disability is currently assigned a 10 
percent disability rating under Diagnostic Code 5284, which 
rates other injuries to the foot.  Under Diagnostic Code 
5284, a 10 percent disability rating is assigned for moderate 
injuries, a 20 percent disability rating is assigned for 
moderately severe injuries; and a 30 percent disability 
rating is assigned for severe injuries.  Where there is 
actual loss of use of the foot, a 40 percent disability 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In a May 2007 independent medical examination, Dr. C.G. noted 
that the Veteran had anesthesia of the second, third, fourth, 
and fifth toes of his left foot, as well as no plantar 
flexion of the second, third, fourth, and fifth toes of the 
left foot.  The Veteran also experienced pain on palpation of 
the lateral aspect of the plantar fascia and heel of the left 
foot.  He was diagnosed with plantar fasciitis.  An April 
2007 MRI showed degenerative joint disease changes in both 
feet with calcaneal degenerative spurs bilaterally.  

The Veteran was afforded a VA examination in July 2007.  The 
Veteran complained of pain in the left foot area and reported 
that he was unable to walk or kneel because of the pain.  He 
is taking 550 mg of naproxen twice daily for the pain with 
"fair" results.  He also reported having surgery in 1997 to 
excise a morton's neuroma and to repair a tendon in the left 
foot.  The Veteran complained that prolonged walking and 
standing aggravated his left foot condition, but reported 
that he was able to stand for 3 to eight hours with only 
short periods of rest and was able to walk one to three 
miles.  

On examination, there was evidence of painful motion on toe 
plantar flexion and dorsiflexion, as well as tenderness 
between the third and fourth toes and over the plantar 
calcaneal bone.  Unusual shoes wear patterns indicated 
abnormal weight bearing and the Veteran's gait was observed 
to be antalgic.  There was no objective evidence of swelling, 
weakness, instability, hammertoes, hallux valgus or rigidus, 
skin or vascular foot abnormality, pes clavus, malunion or 
nonunion of the tarsal or metatarsal bones, or muscle 
atrophy.  X-rays of the left foot showed a plantar calcaneal 
spur and atheromatous calcification of the plantar arch.  The 
Veteran was diagnosed with left plantar fasciitis, morton's 
neuroma, and ligament tear.  The examiner noted that the 
effects of the Veteran's left foot disability on his daily 
activities were generally mild or non-existent.  However, the 
Veteran is prevented from participating in sports or exercise 
and the examiner noted that if the Veteran was still working 
at his former job with the United States Postal Service, his 
performance would be limited because he was required to walk 
long distances, climb stairs, and drive a van.  

In May 2008, the Veteran had another independent medical 
evaluation by Dr. C.G., who again noted that the Veteran had 
anesthesia of the second, third, fourth, and fifth toes of 
his left foot, as well as no plantar flexion of the second, 
third, fourth, and fifth toes of the left foot.  The Veteran 
also experienced pain on palpation of the lateral aspect of 
the plantar fascia and heel of the left foot.  He was 
diagnosed with plantar fasciitis.  

Private medical evidence shows that the Veteran has 
anesthesia of the second, third, fourth, and fifth toes of 
his left foot, as well as no plantar flexion of the second, 
third, fourth, and fifth toes of the left foot.  The Board 
finds that given this lack of motion in the Veteran's toes, 
his left foot disability is more accurately characterized as 
moderately severe, rather than moderate.  However, given that 
the Veteran's condition is reasonably well controlled with 
pain medication, that the Veteran has reported being able to 
stand three to eight hours and walk to one to three miles, 
and that the examiner has noted limited interference with the 
Veteran's activities of daily living, the Board finds that 
the Veteran's left foot disability is more accurately 
described as moderately severe, rather than severe.  Thus, a 
disability rating of twenty percent under Diagnostic Code 
5284 is warranted.  

The Board has considered whether the Veteran could be 
afforded a higher disability rating under another diagnostic 
code.  The following diagnostic codes for rating the foot 
allow for the assignment of a disability rating in excess of 
20 percent: Diagnostic Code 5276, which rates acquired 
flatfoot; Diagnostic Code 5278, which rates claw foot (pes 
cavus); and Diagnostic Code 5283, which rates malunion or 
nonunion of the tarsal or metatarsal bones.  However, as 
there is no medical evidence that the Veteran suffers from 
flat foot, claw foot, or malunion or nonunion of the tarsal 
or metatarsal bones, the Veteran cannot be rated under those 
diagnostic codes.  

Finally, the Board has considered a disability rating under 
Diagnostic Code 5003, which rates degenerative arthritis.  
However, the maximum disability rating the Veteran could be 
assigned under this diagnostic code is 20 percent.  

Based on all the above evidence, the Board finds that the 
Veteran is entitled to a disability rating of twenty percent 
for his service connected left foot disability; however, a 
disability rating in excess of 20 percent is not warranted 
for any period on appeal.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Extraschedular

The Board has also considered whether the Veteran's right 
ankle and left foot disabilities warrant referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed.Cir. 2009), the Federal Circuit held that "...insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  The Federal Circuit also stated that 
38 U.S.C.A. § 5103 did not require "veteran-specific 
notice", that is, notice that depended on the particular 
facts of a veteran's claim.  Id. at 7.  Rather, VA must 
provide "claim-specific notice", that is "generic notice 
provided in response to a request for service connection must 
differ from that provided in response to a request for an 
increased rating."  Id.  The Board interprets this to mean 
that in an increased rating claim, the Veteran no longer has 
to be provided with notice of the specific diagnostic codes 
under which he is rated.  

Here, the VA duty to notify was satisfied by letters sent to 
the Veteran in July 2007, September 2007, and August 2008.  
These letters informed the Veteran of what evidence was 
required to substantiate his claims and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

However, notice as to how VA assigns disability ratings and 
effective dates for the Veteran's claim for entitlement to 
service connection for a low back disability was not provided 
to the Veteran prior to the initial unfavorable decision on 
the claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the August 2008 notice was not followed by a 
readjudication, the Board is granting in full the benefit 
sought.  Accordingly, either the duty to notify or the duty 
to assist need not be further discussed.  Additionally, in 
September 2008, the Veteran submitted a waiver form, 
indicating he ha no additional evidence to submit.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran has 
also been afforded VA examinations in July and October 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a low back disability 
based on aggravation is granted.

Entitlement to a disability rating in excess of 20 percent 
for a service connection right ankle disability is denied.  

Entitlement to a disability rating of 20 percent for a 
service connected left foot disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


